 

EXHIBIT 10.01




CONSULTING AGREEMENT




This CONSULTING AGREEMENT (hereinafter “Agreement”) is effective as of the 1st
day of February 2013, by and between CONSOLIDATION SERVICES, INC., a Delaware
corporation (the “Company”) and Brady Strahl (the “Consultant”).




Whereas, Consultant has experience and expertise, useful to the Company, in the
heavy equipment rental serving mining, construction and infrastructure
development businesses.




Whereas, the Company wishes to engage Consultant to serve as its President and
would like to compensate Consultant for fulfilling that role.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties, intending to be bound legally, to the Agreement
as follows:




1.  Engagement.




(a)  The Company agrees to engage Consultant to perform the services of acting
President (“President”) of the Corporation for the period commencing on February
1, 2013, through January 31, 2014 (the “Primary Term”), unless Consultant’s
engagement under this Agreement is terminated or extended pursuant to Paragraphs
5, 6 or 7 of this Agreement.




(b)  Duties.  During the Term, Consultant shall serve as President of the
Corporation and shall report to the CEO of the Corporation.  If requested by the
Chairman of the Board of Directors of the Corporation, Consultant shall also
serve, without additional compensation or as an acting officer or director of
any subsidiary, affiliate or joint venture of the Corporation. Consultant shall
perform such duties and services as are incidental to the positions he holds or
as he may, from time to time, be requested to hold by the CEO of the
Corporation.  The Consultant will devote attention, skill, and energy to the
business of the Corporation, and will use his best efforts to promote the
success of the Corporation’s business, and will cooperate fully in the
advancement of the best interests of the Corporation.  Consultant will devote up
to 20 hours weekly to the Corporation’s activities at the direction of the CEO.
 Nothing in this Agreement, however, will prevent the Consultant from engaging
in additional business activities, including the fulfillment of existing
unrelated consulting activities, personal investments and community affairs that
are not inconsistent with the Consultant’s duties under this Agreement.





1




--------------------------------------------------------------------------------




(c)  Primary Office.  Consultant’s primary office location shall be 2300 W.
Sahara Ave. Suite 800 Las Vegas, Nevada.  Consultant is also authorized to work
from a home office.




2.  Compensation.




The Company shall issue and Consultant shall accept, as compensation for serving
as President of the Company from February 1st 2013 until January 31st 2014, two
hundred thousand (200,000) shares of the Company’s common stock.




3.  Business Expense Reimbursement.




Upon presentation of receipts by Consultant, the Company shall, within fifteen
(15) business days, reimburse Consultant for all reasonable travel,
entertainment and other similar business expenses incurred by him in the
performance of his duties hereunder.




5.  Termination of Engagement.




(a)  By Company.  Notwithstanding Section 1(a) of this Agreement, the
Consultant’s engagement hereunder may be terminated by the Company, prior to the
expiration of the Term of this Agreement, as follows:




i.  Automatically, upon the death of the Consultant.




ii.  On the date on which the Company notifies the Consultant of the termination
of his engagement for Cause.  For purposes of this Agreement “Cause” shall mean:




(1)  Habitual neglect or insubordination (defined as a refusal to execute or
carry out lawful and prudent directions from the Board) where Consultant has
been given written notice of the acts or omissions constituting such neglect or
insubordination and Consultant has failed to cure such conduct, within thirty
(30) days following notice;




(2)  Participation in any fraud against the Company.




(b)  By Consultant.  Notwithstanding Section 1(a) of this Agreement, Consultant
may terminate the employment relationship prior to the expiration of the Term of
this Agreement, as follows:





2




--------------------------------------------------------------------------------




i.  By first giving the Company thirty (30) days’ advance notice of his
intention to terminate his engagement; or




ii.  In the event of a material breach of the Agreement or the engagement
relationship by the Company, including non-timely payment for services rendered,
Consultant may terminate the Agreement without advance notice.




6.  Consequences of Termination.




Following the termination of Consultant’s Engagement pursuant to Paragraph 5,
above, the Company shall have no further obligation to the Consultant. For any
termination, voluntary or involuntary, the Company shall reimburse the
Consultant for all reasonable expenses Consultant incurred in connection with
his engagement and supported by receipts submitted to the Company within thirty
(30) days of the date of separation.




7.  Expiration and Renewal.




Unless notice of termination is provided in accordance with Paragraphs 5, this
Agreement shall continue for one (1) year, unless extended. Nothing shall
preclude the parties from extending the Agreement for a longer period provided
that it is acknowledged by a written document signed by both parties.




8.  Assignment of Rights.




The Company may assign all of its rights and obligations under this Agreement to
any person or entity acquiring the principal assets used and useful in the
operation of the Company provided such entity is financially able to honor the
obligations to the Consultant under the terms of this Agreement, and the Company
has secured the written consent of Consultant.




This Agreement shall not be terminated by Company’s voluntary or involuntary
dissolution or by any merger in which Company is not the surviving or resulting
corporation, or on any transfer of all or substantially all of the Company’s
assets.  In the event of any such merger or transfer of assets, where the
Consultant has provided his written consent, the provisions of this Agreement
shall be binding on and inure to the benefit of the surviving business entity or
the business entity to which assets shall be transferred.  The Company shall
require a purchaser, buyer or assignee to fully assume the Company’s obligations
set forth herein prior to the purchase or assignment.





3




--------------------------------------------------------------------------------




9.  Representations and Warranties.




The Company represents and warrants to the Consultant that this Agreement has
been duly authorized, executed and delivered by the Company, is the legal
obligation of the Company and is enforceable as to the Company in accordance
with its terms.




10.  Governing Law.




This Agreement shall be construed in accordance with and shall be governed by,
the laws of the State of Delaware without giving effect to rules governing
conflicts of law.




11.  Entire Agreement.




This Consulting Agreement contains the entire understanding and agreement
between the parties relating to the subject matter hereto except as otherwise
referred to herein, and supersedes any prior agreement between the parties,
whether written or oral.  Neither this Agreement nor any provision hereof may be
waived, modified, amended, changed, discharged or terminated, except by an
agreement in writing, signed by the party against whom enforcement of any
waiver, modification, change, amendment, discharge or termination is sought.  To
the extent any employee handbook or similar policies of the Company are
inconsistent with the Agreement, this Agreement shall control and govern.




12.  Counterparts.




This Agreement may be executed in counterparts, each of which shall be deemed an
original, and such counterparts together shall constitute a single instrument.




13.  Provisions Schedule.




To the extent any one or more of the provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby but shall remain in full force and effect.




14.  Headings.




The section headings herein are for convenience only and shall not be used in
interpreting or construing this Agreement.





4




--------------------------------------------------------------------------------




15.  Notices.




Any notice required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, or (ii) on the date of
receipt (as shown on the return receipt) if mailed by certified or registered
mail, return receipt requested, postage prepaid, or sent by Federal Express or
similar courier service, with all charges prepaid, in each case addressed to the
following persons at the following addresses, or to such other person or other
addressed to the following persons at the following addresses, or to such other
person or other addresses as either party may designate by notice in writing to
the other party to this Agreement.







(a) To the Consultant

Brady Strahl

 

441 Kayak Drive

 

Anchorage, AK 99515

 

 

(b) To the Company:

CONSOLIDATION SERVICES, INC.

 

2300 W. Sahara Ave

 

Suite 800

 

Las Vegas, NV 89102

 

Atten: Gary Kucher

 

 

With a copy to:

Elliot H. Lutzker

 

Davidoff Hutcher & Citron LLP

 

605 Third Ave., 34th Floor

 

New York, NY 10158




16.  Agreement to Arbitrate.




Any controversy or claim arising out of or relating to this Agreement, or breach
of this Agreement, shall be settled by arbitration in accordance with the
Arbitration rules of the American Arbitration Association, or any arbitral forum
mutually agreed to in writing by the parties.  The arbitrator shall issue a
written decision that will provide for any and all damages otherwise available
in a court of law.  Judgment on the award rendered by arbitrator may be entered
in any court having jurisdiction.    








5




--------------------------------------------------------------------------------




There shall be one arbitrator selected by the parties. The Company shall pay all
fees and costs associated with the arbitration, including the attorney’s fees
and costs of Consultant should the arbitrator conclude that the Company breached
the Agreement in any respect, or Consultant is awarded any money, benefits or
damages as a result of the arbitration.




This Agreement does not create, and shall not be construed as creating any
rights enforceable by any person not a party to this Agreement, other than as
provided in Paragraph 8, assignment of rights.































(The remainder of this page left intentionally blank)
































6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.




CONSOLIDATION SERVICES, INC.







By:   /s/ Gary Kucher

  Gary Kucher, CEO







Dated: 1/28/2013










CONSULTANT







By: /s/ Brady Strahl

  Brady Strahl




Dated: 1/22/2013




















7


